

115 HR 7218 IH: Missing Persons and Unidentified Remains Act of 2018
U.S. House of Representatives
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7218IN THE HOUSE OF REPRESENTATIVESDecember 6, 2018Mr. Gonzalez of Texas (for himself and Mr. Hurd) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand the grants authorized under Jennifer’s Law and Kristen’s Act to include processing of
			 unidentified remains, resolving missing persons cases, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Missing Persons and Unidentified Remains Act of 2018. 2.Use of grant funds (a)Jennifer’s LawJennifer’s Law (34 U.S.C. 40501 et seq.) is amended—
 (1)by striking section 202 (34 U.S.C. 40501) and inserting the following:  202.Program authorized (a)In general (1)Grants authorizedThe Attorney General may award grants to eligible entities described in paragraph (2), with priority given to eligible entities in southern border States, to enable the eligible entities to improve the transportation, processing, identification, and reporting of missing persons and unidentified remains, including migrants.
 (2)Eligible entitiesEligible entities described in this paragraph are the following: (A)States and units of local government.
 (B)Accredited, government-funded, Combined DNA Index System (commonly known as CODIS) forensic laboratories, which demonstrate the grant funds will be used for DNA typing and uploading biological family DNA reference samples, including samples from foreign nationals, into CODIS, subject to the protocols for inclusion of such forensic DNA profiles into CODIS, and the privacy protections required under section 203(c).
 (C)Medical examiners offices. (D)Accredited, publicly funded toxicology laboratories.
 (E)Accredited, publicly funded crime laboratories. (F)Publicly funded university forensic anthropology center laboratories.
 (G)Nonprofit organizations that have working collaborative agreements with State and county forensic offices, including medical examiners, coroners, and justices of the peace, for entry of data into CODIS or the National Missing and Unidentified Persons System (commonly known as NamUs), or both.;
 (2)in section 203 (34 U.S.C. 40502)— (A)in subsection (a), by striking a State and inserting an entity described in section 202;
 (B)in subsection (b)— (i)in the matter preceding paragraph (1), by striking State and inserting applicant;
 (ii)by striking paragraph (1) and inserting the following:  (1)report to the National Crime Information Center and, when possible, to law enforcement authorities throughout the applicant’s jurisdiction regarding every deceased unidentified person, regardless of age, found in the applicant’s jurisdiction;;
 (iii)in paragraph (3), by striking and at the end; (iv)in paragraph (4), by striking the period at the end and inserting ; and; and
 (v)by adding at the end the following:  (5)collect and report information to the National Missing and Unidentified Persons System (NamUs) regarding missing persons and unidentified remains.; and
 (C)by adding at the end the following:  (c)Privacy protections for biological family reference samples (1)In generalAny suspected biological family DNA reference samples received from citizens of the United States or foreign nationals and uploaded into the Combined DNA Index System (commonly referred to as CODIS) by an accredited, government-funded CODIS forensic laboratory awarded a grant under this section may be used only for identifying missing persons and unidentified remains.
 (2)Limitation on useAny biological family DNA reference samples from citizens of the United States or foreign nationals entered into CODIS for purposes of identifying missing persons and unidentified remains may not be disclosed to a Federal or State law enforcement agency for law enforcement purposes.; and
 (3)by striking section 204 (34 U.S.C. 40503) and inserting the following:  205.Use of fundsAn applicant receiving a grant award under this title may use such funds to—
 (1)pay for the costs incurred during or after fiscal year 2017 for the transportation, processing, identification, and reporting of missing persons and unidentified remains, including migrants;
 (2)establish and expand programs developed to improve the reporting of unidentified persons in accordance with the assurances provided in the application submitted pursuant to section 203(b);
 (3)hire and maintain additional DNA case analysts and technicians, fingerprint examiners, forensic odontologists, and forensic anthropologists, needed to support such identification programs; and
 (4)procure and maintain state-of-the-art multimodal, multipurpose forensic and DNA-typing and analytical equipment..
 (b)Kristen’s ActSection 3 of Kristen’s Act (34 U.S.C. 40504 note) is amended to read as follows:  3.Authorization of fundingThe Attorney General is authorized to use funds otherwise appropriated for the operationalization, maintenance, and expansion of the National Missing and Unidentified Persons System (NamUs) for the purpose of carrying out this Act..
 3.Rescue beaconsSection 411(o) of the Homeland Security Act of 2002 (6 U.S.C. 211(o)) is amended by adding at the end the following:
			
 (3)Rescue beaconsBeginning in fiscal year 2019, in carrying out subsection (c)(8), the Commissioner shall purchase, deploy, and maintain not more than 170 self-powering, 9–1–1 cellular relay rescue beacons along the southern border of the United States at locations determined appropriate by the Commissioner to mitigate migrant deaths..
 4.Reporting on national missing and unidentified persons (namus) programNot later than 18 months after the date of enactment of this Act, and every year thereafter, the Attorney General shall submit a report to the appropriate committees of Congress regarding—
 (1)the number of unidentified person cases processed; (2)CODIS associations and identifications;
 (3)the number of anthropology cases processed; (4)the number of suspected border crossing cases and associations made;
 (5)the number of trials supported with expert testimony; (6)the number of students trained and professions of those students; and
 (7)the turnaround time and backlog. 5.Other reporting requirements (a)Unidentified remainsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Commissioner of U.S. Customs and Border Protection shall submit a report to the appropriate committees of Congress regarding all unidentified remains discovered, during the reporting period, by U.S. Customs and Border Protection on or near the border between the United States and Mexico, including—
 (1)for each deceased person— (A)the cause and manner of death, if known;
 (B)the sex, age (at time of death), and country of origin (if such information is determinable); and (C)the location of each unidentified remain;
 (2)the total number of deceased people whose unidentified remains were discovered by U.S. Customs and Border Protection during the reporting period;
 (3)the efforts of U.S. Customs and Border Protection to engage with nongovernmental organizations, institutions of higher education, medical examiners and coroners, and law enforcement agencies—
 (A)to identify and map the locations at which migrant deaths occur; and (B)to count the number of deaths that occur at such locations; and
 (4)a detailed description of U.S. Customs and Border Protection’s Missing Migrant Program, including how the program helps mitigate migrant deaths while maintaining border security.
 (b)Rescue beaconsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Commissioner of U.S. Customs and Border Protection shall submit a report to the appropriate committees of Congress regarding the use of rescue beacons along the border between the United States and Mexico, including, for the reporting period—
 (1)the number of rescue beacons in each border patrol sector; (2)the specific location of each rescue beacon;
 (3)the frequency with which each rescue beacon was activated by a person in distress; (4)a description of the nature of the distress that resulted in each rescue beacon activation (if such information is determinable); and
 (5)an assessment, in consultation with local stakeholders, including elected officials, nongovernmental organizations, and landowners, of necessary additional rescue beacons and recommendations for locations for deployment to reduce migrant deaths.
 (c)GAO reportNot later than 6 months after the report required under subsection (a) is submitted to the appropriate committees of Congress, the Comptroller General of the United States shall submit a report to the same committees that describes—
 (1)how U.S. Customs and Border Protection collects and records border-crossing death data; (2)the differences (if any) in U.S. Customs and Border Protection border-crossing death data collection methodology across its sectors;
 (3)how U.S. Customs and Border Protection’s data and statistical analysis on trends in the numbers, locations, causes, and characteristics of border-crossing deaths compare to other sources of data on these deaths, including border county medical examiners and coroners and the Centers for Disease Control and Prevention;
 (4)how U.S. Customs and Border Protection measures the effectiveness of its programs to mitigate migrant deaths; and
 (5)the extent to which U.S. Customs and Border Protection engages Federal, State, local, and Tribal governments, foreign diplomatic and consular posts, and nongovernmental organizations—
 (A)to accurately identify deceased individuals; (B)to resolve cases involving unidentified remains;
 (C)to resolve cases involving unidentified persons; and (D)to share information on missing persons and unidentified remains, specifically with the National Missing and Unidentified Persons System (NamUs).
					